Judgment unanimously modified, on the law and the facts and in the exercise of discretion, by increasing permanent alimony to the sum of $125 per week, and as so modified the judgment is affirmed, with $50 costs and disbursements to plaintiff-appellant. In the light of the facts disclosed by this record, we find the award of permanent alimony inadequate. With regard to plaintiff’s application for counsel fees and printing expenses in connection with her *962prior successful appeal to this court, the trial court properly denied these, correctly concluding that the decision on appeal precluded further award. (Scandur v. Scandur, 29 A D 2d 752.) Concur — Steuer, J. P., Tilzer, McGivern, Rabin and McNally, JJ.